


110 HR 3202 RH: Foreign Service Overseas Pay Equity

U.S. House of Representatives
2007-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 571
		110th CONGRESS
		2d Session
		H. R. 3202
		[Report No. 110–877, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			July 27, 2007
			Mr. Smith of New
			 Jersey (for himself, Mr.
			 Payne, Mr. Scott of
			 Georgia, Mr. Tom Davis of
			 Virginia, Mr. Van Hollen,
			 and Mr. Wolf) introduced the following
			 bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		
			September 24, 2008
			Reported from the Committee on
			 Foreign Affairs with an
			 amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			September 24, 2008
			Additional sponsors: Ms.
			 Watson, Mr. Kirk,
			 Mr. Moran of Virginia,
			 Mr. Honda,
			 Mr. Wexler,
			 Mr. Meeks of New York,
			 Ms. Jackson-Lee of Texas,
			 Mrs. Maloney of New York,
			 Mr. Jefferson,
			 Mr. Miller of North Carolina,
			 Mr. Wu, Mr. Faleomavaega, Mr. McDermott, Ms.
			 Lee, Mr. Shays,
			 Mr. Welch of Vermont,
			 Mr. Fortuño,
			 Mr. Hodes,
			 Mr. Sires,
			 Mr. Ackerman,
			 Mr. Boustany,
			 Mr. Boucher,
			 Mr. Rangel, and
			 Mr. Carson
		
		
			September 24, 2008
			Committee on Oversight and Government Reform
			 discharged; committed to the Committee of the Whole House on the State of the
			 Union and ordered to be printed
			For text of introduced bill, see copy of bill as
			 introduced on July 27, 2007
		
		A BILL
		To amend the Foreign Service Act of 1980 to
		  extend comparability pay adjustments to members of the Foreign Service assigned
		  to posts abroad, and to amend the provision relating to the death gratuity
		  payable to surviving dependents of Foreign Service employees who die as a
		  result of injuries sustained in the performance of duty
		  abroad.
	
	
		1.Short titleThis Act may be cited as the
			 Foreign Service Overseas Pay Equity
			 Act of 2008.
		2.Overseas comparability
			 pay adjustment
			(a)Overseas comparability
			 pay adjustment
				(1)In
			 generalChapter 4 of the Foreign
			 Service Act of 1980 (22 U.S.C. 3961 and following) is amended by
			 adding at the end the following:
					
						415.Overseas comparability
				pay adjustment
							(a)In
				generalA member of the Service who is designated class 1 or
				below for purposes of section 403 and whose official duty station is neither in
				the continental United States nor in a non-foreign area shall receive, in
				accordance with the phase-in schedule set forth in subsection (c), the same
				locality-based comparability payment under section 5304 of title 5, United
				States Code (stated as a percentage) as would be payable to such member if such
				member’s official duty station were in the District of Columbia.
							(b)Treatment as basic
				payThe amount of any locality-based comparability payment which
				is payable to a member of the Service by virtue of this section—
								(1)shall be considered to be
				part of the basic pay of such member—
									(A)for the same purposes as
				provided for under section 5304(c)(2)(A) of title 5, United States Code;
				and
									(B)for purposes of chapter
				8; and
									(2)shall be subject to any
				limitations on pay applicable to locality-based comparability payments under
				section 5304 of title 5, United States Code.
								(c)Phase-InThe
				locality-based comparability payment payable to a member of the Service under
				this section shall—
								(1)beginning on the first day of the first pay
				period beginning on or after the date that fiscal year 2009 appropriations are
				made available by enactment of the Department of State, Foreign Operations, and
				Related Programs Appropriations Act, 2009, or April 1, 2009, whichever is
				earlier, be equal to 33.33 percent of the payment which would otherwise apply
				under subsection (a);
								(2)beginning on the first day of the first pay
				period in fiscal year 2010, be equal to 66.67 percent of the payment which
				would otherwise apply under subsection (a); and
								(3)beginning on the first day of the first pay
				period in fiscal year 2011 and each subsequent fiscal year, be equal to the
				payment determined under subsection (a).
								(d)Non-foreign area
				definedFor purposes of this section, the term non-foreign
				area has the same meaning as is given such term in regulations carrying
				out section 5941 of title 5, United States
				Code.
							.
				(2)Conforming
			 amendmentThe table of contents set forth in section 2 of such
			 Act is amended by inserting after the item relating to section 414 the
			 following:
					
						
							Sec. 415. Overseas comparability pay
				adjustment.
						
						.
				(b)Conforming amendments
			 relating to the Foreign Service Retirement Systems
				(1)Contributions to the
			 fundEffective as of the first pay period beginning on or after
			 October 1, 2010, section 805(a) of the Foreign Service Act of 1980 (22 U.S.C.
			 4045(a)) is amended—
					(A)in paragraph (1)—
						(i)in the first sentence, by
			 striking 7.25 percent and inserting 7 percent;
			 and
						(ii)in the second sentence,
			 by striking The contribution by the employing agency through
			 and shall be made and inserting An equal amount shall be
			 contributed by the employing agency;
						(B)in paragraph (2)—
						(i)in subparagraph (A), by
			 striking , plus an amount equal to .25 percent of basic pay;
			 and
						(ii)in subparagraph (B), by
			 striking , plus an amount equal to .25 percent of basic pay;
			 and
						(C)in paragraph (3), by
			 striking all that follows Code and inserting a period.
					(2)Computation of
			 annuitiesSection 806(a)(9) of such Act (22 U.S.C. 4046(a)(9)) is
			 amended by striking is outside the continental United States
			 shall and inserting was outside the continental United States
			 during the period beginning on December 29, 2002, and ending on the day before
			 the first day of the first pay period beginning on or after October 1, 2010 (or
			 during any portion thereof) shall, to the extent that such computation is based
			 on the basic salary or basic pay of such member for such period (or portion
			 thereof),.
				(3)Entitlement to
			 annuitySection 855(a)(3) of
			 such Act (22 U.S.C. 4071d(a)(3)) is amended—
					(A)by striking
			 section 8414 and inserting section 8415;
			 and
					(B)by striking is
			 outside the continental United States shall and inserting was
			 outside the continental United States during the period beginning on December
			 29, 2002, and ending on the day before the first day of the first pay period
			 beginning on or after October 1, 2010 (or during any portion thereof) shall, to
			 the extent that such computation is based on the basic salary or basic pay of
			 such member for such period (or portion thereof),.
					(4)Deductions and
			 withholdings from paySection 856(a)(2) of such Act (22 U.S.C.
			 4071e(a)(2)) is amended to read as follows:
					
						(2)The applicable percentage
				under this subsection shall be as follows:
							
								
									
										PercentageTime
						Period
										
									
									
										7.5Before January 1, 1999. 
										
										
						7.75January 1, 1999, to December 31, 1999.
										
										7.9January 1, 2000, to December 31, 2000.
										
										7.55January 11, 2003, to the day before the first
						day of the first pay period beginning on or after October 1, 2010. 
										
										7.5Beginning on the first day of the first pay
						period beginning on or after October 1, 2010.
										
									
								
						.
				(c)Reporting
			 requirements
				(1)In
			 generalNot later than October 1, 2010, the Secretary of State
			 shall submit to the appropriate congressional committees an assessment of all
			 allowances provided to members of the Foreign Service under the Foreign Service
			 Act of 1980 or under title 5, United States Code, and in particular, how such
			 allowances have been or will be affected by the amendments to the Foreign
			 Service Act of 1980 made by this Act.
				(2)DefinitionFor
			 purposes of this subsection, the term appropriate congressional
			 committees means the Committee on Foreign Affairs of the House of
			 Representatives and the Committee on Foreign Relations of the Senate.
				3.Death
			 gratuityThe first sentence of
			 section 413(a) of the Foreign Service Act of 1980 (22 U.S.C. 3973(a)) is
			 amended by striking at the time of death and inserting at
			 level II of the Executive Schedule under section 5313 of title 5, United States
			 Code, at the time of death, except that for employees compensated under local
			 compensation plans established under section 408, the amount shall be equal to
			 the greater of 1 year’s salary at the time of death or 1 year’s salary at the
			 highest step of the highest grade on the local compensation plan from which the
			 employee was being paid at the time of death.
		
	
		September 24, 2008
		Reported from the Committee on
		  Foreign Affairs with an
		  amendment
		September 24, 2008
		Committee on Oversight
		  and Government Reform discharged; committed to the Committee
		  of the Whole House on the State of the Union and ordered to be
		  printed
	
